NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: YOUSIF H. HALLOUM,                       No.    14-60086

             Debtor.                            BAP No. 14-1170
______________________________

YOUSIF H. HALLOUM,                              MEMORANDUM*

                Appellant,

 v.

MICHAEL G. KASOLAS, Trustee,

                Appellee.

                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
            Kirscher, Dunn, and Taylor, Bankruptcy Judges, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Yousif Halloum appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) order dismissing as moot his appeal from the bankruptcy court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
approving a settlement agreement between Halloum’s chapter 7 trustee and his

secured creditor. We have jurisdiction under 28 U.S.C. § 158(d). We review for

clear error factual findings about mootness and de novo legal conclusions. Rev Op

Grp. v. ML Manager LLC (In re Mortgages Ltd.), 771 F.3d 1211, 1215 (9th Cir.

2014). We affirm.

      The BAP properly dismissed Halloum’s appeal as moot because Halloum

did not object to, or take an appeal from, the bankruptcy court’s order authorizing

the sale of estate assets. See Motor Vehicle Casualty Co. v. Thorpe Insulation Co.

(In re Thorpe Insulation Co.), 677 F.3d 869, 880-81 (9th Cir. 2012) (discussing

factors to be examined when determining equitable mootness). Halloum has

permitted such a comprehensive change of circumstances to occur that it is

inequitable to consider the merits of the appeal. See id.

      In light of our disposition, we do not consider Halloum’s arguments

regarding the underlying merits of the settlement agreement.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   14-60086